Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00392-CV

                                       Joyce Ann SARRO,
                                            Appellant

                                                v.

                                      Michael A. SARRO,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 1998-CI-03821
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the final divorce decree is AFFIRMED.
It is ORDERED that appellee, Michael A. Sarro, recover his costs of this appeal from appellant,
Joyce Ann Sarro.

       SIGNED June 15, 2016.


                                                 _____________________________
                                                 Karen Angelini, Justice